Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 05/24/2022, wherein claims 51, 58-59, 64 and 69-70 were amended and claim 60 was cancelled.
	Claims 51-59, and 61-70 are pending.
Priority
The instant application claims priority to the 371 of PCT/CN2019/080519, filed 3/29/2019, which claims priority to PCTCN2018081155, filed 3/29/2018.  
	The certified English translation of PCT/CN2018081155, filed 05/24/2022, is acknowledged.
Election/Restrictions 
Applicant elected Group I, drawn to method of delivering a nucleic acid to a cell, and further elected So-41 as the species of formula (I), and No.41+No.38+sphingosine derivative So-8 as the lipid combination, in the reply filed 01/17/2022.
Since claim 60, which was drawn to a combination of species of formula I, was cancelled in the 05/24/2022 amendment, the species election over the combination of compounds of formula (I) is moot.
Claims 69-70 were withdrawn from further consideration as being drawn to a nonelected invention.  
Claims 53, and 55-57 were withdrawn from consideration as being directed toward
non-elected subject matter.
	Claims 51-54, 58-59 and 61-68 were and are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Specification Objections
	-Applicant’s amendment to paragraph 1 of the specification that replaced “Mar. 19, 2018” with “Mar. 29, 2018,” is sufficient to overcome the objection to the incorrect filing date of PCTCN2018081155.
	-Applicant’s amendment to the specification that replaces legible chemical structures with the blurry structures in Table 1, pages 40-52, is sufficient to overcome this objection.

Claim Objections
	-Applicant’s amendment to claim 51 that replaces “-NHR4R5” with “-NR4R5” , in line 9, is sufficient to overcome the objection to the phrase “or ‘NR4R5 is a quaternary ammonium cation,” in line 17.
	-Applicant’s amendment to claim 51 that replaces the uppercase “G” in “ganglioside” with a lowercase “g” is sufficient to overcome this objection.
	-Applicant’s amendment to claim 59 that adds a period to the end of the claim, is sufficient to overcome the objection to this claim.
	-Applicant’s cancellation of claim 60 is sufficient to overcome the objections to claim 60.
	-Applicant’s amendment to claim 64 wherein the nucleotide sequence is replaced with “SEQ ID NO: 1” is sufficient to overcome the objection to this claim.

35 U.S.C. § 112
	-Applicant’s amendment to claim 51 that replaces “-NHR4R5” with “-NR4R5” , in line 9, is sufficient to overcome the lack of antecedent basis rejections over “-NR4R4” in claim 51, line 17.”
	-Applicant’s amendment to claim 58 that replaces “in claim 1” with “in claim 51,” is sufficient to overcome the lack of antecedent basis rejection over this claim.
	-Applicant’s amendment to claim 59 that deletes compound No. 38 is sufficient to overcome this rejection.  
	-Applicant’s cancellation of claim 60 is sufficient to overcome the rejection over claim 60.

35 U.S.C. § 102 and 103
	-Applicant’s amendment to independent claim 1 that limits the lipid composition to consist of one or more compounds of formula (I), overcomes these rejections since US 6,074,667 to Kinnunen teaches lipids compositions comprising compounds of formula (I) and helper lipids.

NEW REJECTIONS
	The below new groups of rejection are necessitated by Applicant’s amendment to the claims, filed 05/24/2022.  Specifically, the replacement of “consists of” for “comprising” for the lipid composition in independent claim 51, necessitated the below rejections.
	References and motivations that were not relied upon in the Non-Final Office Action of 02/25/2022 are bolded below.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-54, 58-59 and 61-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	-Claim 51 is indefinite because the phrase “or -NR4R5 group is a quaternary ammonium cation” is confusing.  For the “NR4R5 group” to be a cation, it would require a fourth bond, which is not depicted.  Is the additional group a hydrogen, an alkyl group or something else entirely?
	For the purposes of examination, this limitation, in light of the specification, is interpreted as “NHR4R5 group.”
	-Claim 58 is indefinite because it recites “wherein the lipid composition comprises one or more of the following lipids.”  Since this claim dependents on claim 51 which is a lipid composition that consists of one or more compounds of formula (I), the limitations of claim 58 are broader than claim 51.  As such, it is not possible to ascertain the scope of this claim.
	For the purposes of examination, this claim is being interpreted as “wherein the lipid composition consists of more than one of the following lipids.”
	Claims 52-54, 59 and 61-68 are rejection as being dependent on claim 51.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 51-54, 58-59 and 61-68, are interpreted as set forth in the above 35 USC 112 rejections.

Claims 51-54, 59, 61-62, and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892, 02/25/2022)  in view of US 20030049310 to Gao (Published 03/13/2002, PTO-892), Goni (Biomembranes, 2006, PTO-892) and Dabkowska (J R Soc. Interface, 2011, PTO-892).
Kinnunen ‘667 teach a method for transfecting a cell with a nucleic acid comprising contacting the cell with a liposomal transfection composition comprising the nucleic acid, a sphingosine or a derivative thereof, and a helper lipid (abstract, claim 1).  
	The sphingosine derivative can be selected from a) dimethylsphingosine  
    PNG
    media_image1.png
    105
    482
    media_image1.png
    Greyscale
, b) dihydrosphingosine, 
    PNG
    media_image2.png
    101
    482
    media_image2.png
    Greyscale
, and c) phytosphingosine, 
    PNG
    media_image3.png
    101
    484
    media_image3.png
    Greyscale
.
	Dimethylsphingosine, which is So-4 of instant claim 59, meets the limitations of instant formula (I) when R1 is a C15 alkenyl, when R2 is H, when R4 and R5 are -CH3, a C1 alkyl, and when R3 and R6 are OH.
	Dihydrosphingosine meets the limitations of instant formula (I) when R1 is a C15 alkyl,  when R2, R4 and R5 are H, and when R3 and R6 are OH.  It is noted that this compound is a stereoisomer of instant compound So-71.
	Phytosphingosine meets the limitations of instant formula (I) when R1 is a C15 alkyl substituted by one hydroxyl group, when R2, R4 and R5 are H, and when R3 and R6 are OH.  It is noted that this compound is a stereoisomer of instant compound So-15.
	Helper lipids can be phospholipids such as Dioleoylphosphatidylethanolamine (DOPE), 
    PNG
    media_image4.png
    121
    483
    media_image4.png
    Greyscale
, a phosphatidylethanolamine (Col. 8, lines 18-21, 29-30, claims 2-3 and 6).
	Exemplified are liposomes prepared using lipid stocks of DOPE and sphingosine derivatives selected from sphingosine, phytosphingosine and phosphorylcholine-sphingosine (Col. 5, line 64-Col. 6, line 15).   
	The liposomes were prepared by dissolving the lipids in chloroform, adding dioleoylglycerol or dioctanoylglycerol.  The solvent was evaporated under a stream of nitrogen and the drying was continued in a lyophilizator.  The dry lipid mixture was hydrated in a buffer for 30 minutes at 40°C in a water bath and vortexed every 5 minutes.  The liposomes obtained were sonicated and kept in a buffer.  The liposomes were kept in a refrigerator.  The liposomes and nucleic acid were mixed together in serum free DMEM (Col. 5, line 64-Col. 6, line 36
	The DNA-lipid complexes were laid over KK-1 and HeLa cells to initiate the transfection (Col. 6, line 50-Col. 7, line 33).  
	Nucleic acids include DNA and RNA, such as antisense-RNA (Col. 4, lines 15-16 and 60-63).  
	In-vivo administration of the lipid-nucleic acids include oral, rectal, nasal, intradermal or parenteral routes including subcutaneous, intravenous, intramuscular, infusion and more (Col. 5, lines 12-20).  
	While Kinnunen ‘667 teaches a method for delivering a nucleic acid to a cell or subject by mixing a lipid composition comprising compounds of formula (I) with a nucleic acid to obtain a lipid-nucleic acid mixture, it differs from that of the instantly claimed invention in that it does not teach a lipid composition consisting of one or more compounds of Formula (I).
Gao ‘310 teaches liposomes with our without helper lipids and teaches that bilayer forming lipids with good membrane fluidity can actively transfer genes without a commonly required helper lipid, DOPE (paragraphs 6 and 36).  
Goni teaches sphingosines as having a cationic nature and as forming fluid bilayers (pgs. 1905-1906).
Dabkowska teaches the effect of neutral helper lipids on the structure of cationic lipid monolayers (title).  Dabkowska teaches that the lateral inhomogeneities present in the monolayer indicate that DOPE are not ideally miscible on the micron scale and that DOPE does not behave as an ideal helper lipid (pgs. 559-560).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify Kinnunen ‘667 by removing the helper lipid as taught by Gao ‘310, Goni and Dabkowska, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to remove the helper lipid of Kinnunen ‘667, with a reasonable expectation of success, because a) Goni teaches sphingosines, such as those taught as by Kinnunen ‘667, as having a cationic nature and forming fluid bilayers and Gao ‘310 teaches that cationic, bilayer forming lipids with good membrane fluidity can actively transfer genes without the commonly required helper lipid, DOPE, which is taught by Kinnunen ‘667 as a helper lipid, and b) Dabkowska teaches that DOPE, which is taught by Kinnunen ‘667 as a helper lipid, does not behave as an ideal helper lipid. 

Please note:  While claim 59 has been rejected using the combination above, the below rejection is being applied to specifically address the species election of compound No. 41.

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892, 02/25/2022), US 20030049310 to Gao (Published 03/13/2002, (PTO-892), Goni (Biomembranes, published 2006 PTO-892) and Dabkowska ( R Soc. Interface, published 2011 (PTO-892),  as applied to claims 51-54, 59, 61-62 and 65-68 above, and further in view of Avanti (PTO-892, 02/25/2022).
Kinnunen ‘667, Gao ‘310, Goni, and Dabkowska are applied and combined as discussed in the above 35 USC 103 rejection.
While Kinnunen ‘667, Gao ‘310, Goni, and Dabkowska teach sphingosines of instant Formula (I), they differ from that of the instant invention in that they do not teach compound No. 41.  
Kinnunen ‘667 teaches sphingosine derivatives as having the general formula: 
    PNG
    media_image5.png
    85
    313
    media_image5.png
    Greyscale
, wherein R1 and R2 can be H, R, X and Y can be H, and the alkyl chain can comprise double bonds.
Avanti Polar Lipids teaches 
    PNG
    media_image6.png
    89
    535
    media_image6.png
    Greyscale
, as sphingosine (d22:1).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the dihydrosphingosine of Kinnunen ‘667, Gao ‘310, Goni, and Dabkowska, with sphingosine d22:1 of Avanti to arrive at the instantly claimed combination of No. 41 and So-4.  One of ordinary skill in the art would have been motivated to substitute sphingosine d22:1 for dihydrosphingosine, with a reasonable expectation of success, because Kinnunen ‘667, Gao ‘310, Goni, and Dabkowska teach sphingosines and sphingosine derivatives for use in its liposomal carriers, sphingosine d22 falls within the limitations of the sphingosine derivative formula of Kinnunen ‘667, and sphingosine d22 and dihydrosphingosine share a core structure of HOCH2C(NH2H)C(OHH) followed by a hydrocarbon chain.
It would have been obvious to one of ordinary skill in the art to modify Sphingosine d22:1 to Sphingosine d22:0 to arrive at instantly claimed No. 41.  One of ordinary skill in the art would have been motivated to modify sphingosine d22:1 to sphingosine d22:0, with a reasonable expectation of success because a) Allegood teaches that long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations. and b) sphingosine d22:1, C22H45NO2, and, sphingosine d22:0, C22H43NO2 are structurally analogous sphingosine derivatives that differ by a single double bond in a C19 hydrocarbon chain and they would be expected to be interchangeable and to have similar chemical activity because of their structural similarity. MPEP 2144.09.

Claims 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892), US 20030049310 to Gao (published 03/13/2002, PTO-892), Goni (Biomembranes, published 2006, PTO-892) and Dabkowska (J R Soc. Interface, published 2011, PTO-892),  as applied to claims 51-54, 59, 61-62, and 65-68 above, and further in view of CN 102409044A (PTO-892).
Kinnunen ‘667, Gao ‘310, Goni, and Dabkowska are applied and combined as discussed in the above 35 USC 103 rejection.
While Kinnunen ‘667, Gao ‘310, Goni, and Dabkowska teach nucleic acids, such as RNA, they differ from that of the instantly claimed invention in that they does not teach SEQ ID NO:1.
CN ‘044 teaches nucleic acid tags and uses thereof.  Disclosed is a method for constructing indexes for digital gene expression (DGE) profiling and uses thereof.  DGE detects the gene expression of a specific tissue of a species in a specific state and can be used in basic scientific research, medical research and drug research and development.  RNA samples are used to construct DGE libraries.  SEQ ID NO. 1 of the instant invention is taught as one of the nucleic acid sequences used in the tags (pgs. 6-7).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the TTCAGAGTTCTACAGTCCGA sequence, SEQ ID NO. 1, of CN ‘044 as the RNA of Kinnunen ‘667, Gao ‘310, Goni, and Dabkowska, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the SEQ ID NO. 1 as the RNA, with a reasonable expectation of success, because Kinnunen ‘667, Gao ‘310, Goni, and Dabkowska, teaches RNA as nucleic acids for use in different gene therapies and CN ‘044 teaches its nucleic acid tags as useful in medical research and drug research and development
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622